339 F.2d 259
2 UCC Rep.Serv. 7
RODI BOAT COMPANYv.PROVIDENT TRADESMENS BANK & TRUST COMPANY, Appellant.
No. 14853.
United States Court of Appeals Third Circuit.
Argued Nov. 13, 1964.Decided Dec. 28, 1964.

Richardson Blair, Ballard, Spahr, Andrews & Ingersoll, Philadelphia, Pa.  (Lila G. Simon, Philadelphia, Pa., on the brief), for appellant.
Owen B. Rhoads, Dechert, Price & Rhoads, Philadelphia, Pa.  (Matthew J. Broderick, Arthur W. Leibold, Jr., Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and FORMAN and SMITH, Circuit Judges.
PER CURIAM.


1
An examination of the record and the briefs of the parties and consideration of their oral arguments convince us that Judge Kirkpatrick committed no error.  Consequently, the judgment will be affirmed on his succinct and able opinion.